DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 2, Figures 15A-15B, claims 21-32, in the reply filed on January 21, 2022 is acknowledged.
Claims 1-7 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 21, 2022.
Claim Objections
Claims 26-28 and 30-32 are objected to because of the following informalities:  
In each of claims 26-28 (line 1) “structure” should recite --fastener--.
In each of claim 30-32 (line 1) “of claim 30” should recite --of claim 29--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-27, 29, 30 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marz et al. (US 9,314,062).
As to claim 21, Marz et al. disclose a releasable impact mitigating fastener comprising: 
120, the upper body comprising a plurality of filaments 146 and an equal number of plurality of lateral walls A (Figure 4 reprinted with annotations below), each of the plurality of filaments are spaced apart and positioned to form a polygonal shape (equally spaced filaments 146 when connected by straight lines form a square), the equal number of the plurality of walls extending between each of the plurality filaments, the upper body including a first end, a second end and a perimeter; 
a faceplate 136, the faceplate disposed at the first end of the upper body; and 
[AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    394
    309
    media_image1.png
    Greyscale
a first flange 144 and a second flange 12, the first flange and second flange disposed at the second end, the first flange and second flange are separated by a recess B, the first flange comprising a first size, the second flange comprising a second size, the first size of the first flange is different than the second size of the second flange (Figures 4-6).



  
144 and second flange 12 surround the perimeter of the upper body (Figures 4-6).  
As to claim 23, Marz et al. disclose a releasable impact mitigating fastener wherein the second flange 12 comprise a plurality of holes, each of the plurality of holes are spaced apart (C5 L9-15).  
As to claim 24, Marz et al. disclose a releasable impact mitigating fastener wherein the polygonal shape comprises a triangle, a square, a rectangle, a pentagon, a hexagon, a septagon, or an octagon (equally spaced filaments 146 when connected by straight lines form a square; Figures 4-6).  
As to claim 25, Marz et al. disclose a releasable impact mitigating fastener wherein the upper body 120 is frustum shaped (Figures 4-6).  
As to claim 26, Marz et al. disclose a releasable impact mitigating fastener wherein the faceplate 136 comprises at least one opening 132, the at least one opening sized and capable of receiving a connection mechanism (Figures 4-6).  
As to claim 27, Marz et al. disclose a releasable impact mitigation fastener wherein the releasable impact mitigating fastener is configured to elastically buckle in response to an impact (Figures 4-6).  
As to claim 29, Marz et al. disclose a releasable impact mitigating fastener comprising: 
an impact mitigation structure, the impact mitigation structure comprising a plurality of filaments 146, each of the plurality of filaments are spaced apart and positioned to form a polygonal shape (equally spaced filaments 146 when connected by 
3a faceplate 136, the faceplate disposed at the first end of the impact mitigation structure, the faceplate comprising a width and an opening, the opening sized and capable of receiving a connection mechanism; and 
at least one flange 144,12, the at least one flange disposed at the second end of the impact mitigation structure, the at least one flange comprising a width (Figures 4-6).  
As to claim 30, Marz et al. disclose a releasable impact mitigating fastener wherein the releasable impact mitigating fastener is configured to elastically buckle in response to an impact (Figures 4-6).  
As to claim 32, Marz et al. disclose a releasable impact mitigating fastener wherein the width of the flange 144,12 is greater than the width of the faceplate 136 (Figures 4-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Marz et al.

Applicant is reminded that a change in the size of a prior art device, wherein there is no structural or functional significance disclosed as to the specific size of an element, is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fastener disclosed by Marz et al. wherein the each of the plurality of filaments comprise a 3 to 1 aspect ratio, as Marz et al. do not disclose any structural or functional significance as to the specific aspect ratio of the filaments, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

02/24/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619